Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Applicant’s response, filed 9/20/2021, to the Office action mailed 5/20/2021 (hereinafter “the previous Office action”) is acknowledged.  Applicant canceled Claim 150, amended Claim 120, and presented arguments in response to the Office action.   
Claims 120, 121, 128-130 and 132-147 are pending.
Claims 120, 128-130, 132-142 and 146-147 are presently under consideration.
Applicant’s arguments have been fully considered but they are not persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed 8/06/2021, is acknowledged and has been reviewed.

Claim Rejections - 35 USC § 103 – Modified as Necessitated by Claim Amendments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 120, 128-130, 132-138 and 140-142 are rejected under 35 U.S.C. 103 as being unpatentable over Bacha et al. (WO 2013/110058 A2; previously cited), hereinafter “Bacha”, in view of Stupp et al. (“Radiotherapy plus Concomitant and The New England Journal of Medicine, Vol. 352(10), pp. 987-996, 3/2005; previously cited), hereinafter “Stupp”.
Claim 120, as presently amended, is drawn to a method of “radiosensitizing                 glioblastoma multiforme (GBM) comprising the step of administering a substituted hexitol derivative to a patient suffering from GBM together with a therapeutically effective quantity of radiation, wherein the substituted hexitol derivative is dianhydrogalactitol or diacetyldianhydrogalactitol, wherein the substituted hexitol derivative is administered at a dose sufficient to provide a plasma concentration of 1 µM in the patient to be treated.”  
A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  The preamble of claim 120 recites “A method of radiosensitizing glioblastoma multiforme (GBM).”  The body of the claim recites “comprising the step of administering a substituted hexitol derivative to a patient suffering from GBM together with a therapeutically effective quantity of radiation, wherein the substituted hexitol derivative is dianhydrogalactitol or diacetyldianhydrogalactitol, wherein the substituted hexitol derivative is administered at a dose sufficient to provide a plasma concentration of 1 µM in the patient to be treated.”  Art that teaches administration of the claimed compound at the claimed amount satisfies the requirements of the claim.  
Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir.1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase “which provides improved playing and handling characteristics” in a claim drawn to a head for a lacrosse stick was not a claim limitation). 
Furthermore, the claimed method of radiosensitizing GBM (cells) merely requires the step of administering dianhydrogalactitol to a patient suffering from GBM, at a dose sufficient to provide a plasma concentration of dianhydrogalactitol of 1 µM.  As presented below, Bacha teaches this.
Claim 128 is drawn to the method of claim 120 wherein the dianhydrogalactitol is administered intravenously or orally.  Claim 129 is drawn to the method of claim 120 further comprising a step of administering a therapeutically effective quantity of temozolomide.  Claim 130 is drawn to the method of claim 129 further comprising a step inter alia, high-energy electrons from a linear accelerator unit. 
Bacha teaches a method for the treatment of GBM comprising administering the hexitol derivative, dianhydrogalactitol in combination with ionizing radiation.  See, for example, page 13, para. [0044]; page 43, para. [0134]; page 78, para. [0232]; page 103, para. [0291] and claims 114, 117, 118 and 125.  The dianhydrogalactitol is administered intravenously or orally.  See page 103, para. [0290]; and claim 122.  The combined administration of radiation and dianhydrogalactitol is taught to be “useful because radiation therapy is almost always undertaken early in the treatment of GBM and improvements in the efficacy of such radiation therapy or the ability to exert a synergistic effect by combining radiation therapy with the administration of a substituted hexitol derivative such as dianhydrogalactitol is significant [emphasis added].”  See paragraph [0134], particularly the last sentence.  
therapeutically effective amount of dianhydrogalactitol is from about 5 mg/m2 to about 25 mg/m2. See para. [0289]. 
The instant specification at page 168, lines 3-4 discloses “Pharmacokinetic analyses show dose-dependent systemic exposure with a short plasma 1-2 h half-life; average Cmax at 20 mg/m2 is 266 ng/mL (0.18 μg/mL or 1.8 μM). [Emphasis added]”.  Therefore, the dosage range of about 5 mg/m2 to about 25 mg/m2 taught by Bacha encompasses a dosage that would provide a plasma concentration of 1 µM as required by amended claim 120.  
With respect to claimed dosage amount of the active agent in the instant method, it is not inventive to discover the optimum or workable ranges by routine experimentation when general conditions of a claim are disclosed in the prior art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955) and MPEP 2144.05(11).
Bacha discloses that previous studies have shown that, on average, radiation treatment of GBM after surgery can reduce the tumor size to 107 cells.  “A total radiation dose of 60-65 Gy has been found to be optimal for treatment.”  See para. [0016].   Bacha teaches that the use of radiation with temozolomide “is the standard for most cases of GBM.  See para. [0016]. However, according to Bacha, temozolomide “is often ineffective due to drug resistance as the result of the catalytic activity of the enzyme O6 -methylguanine-DNA methyltransferase (MGMT), which results in repair of the lesion at O6 of the guanine of DNA molecules. Additionally, cancer stem cells (CSC) are a 
Bacha teaches the effective treatment of GBM with the combination of dianhydrogalactitol, ionizing radiation and temozolomide.  See para. [0041] to [0044].  Bacha teaches dianhydrogalactitol also suppresses colony formation and proliferation by cancer stem cells, as required by instant claim 140. See para. [0318]. Bacha, at para. [0319] teaches that dianhydrogalactitol is active against tumors that are refractory to temozolomide, as required by instant claim 142. Also at para. [0318], Bacha teaches that dianhydrogalactitol acts independently of the O6-methylguanine-DNA methyltransferase (MGMT) repair mechanism, as required by instant claim 141.
Bacha doesn’t specify administration of the ionizing radiation as being concurrent with, or separate from administration with dianhydrogalactitol, although one of ordinary skill in the art of oncology would have recognized that concurrent and separate administration are the only two options.  The publication doesn’t teach the source of the ionizing radiation (e.g. linear accelerator”) or its administration as a single dose of as fractionated doses (although, this too, is a binary choice).
Stupp is directed to a study for treating glioblastoma with radiotherapy (i.e., ionizing radiation) alone, or radiotherapy concurrently with temozolomide followed by temozolomide alone (i.e., chemotherapy concurrently with radiation therapy and chemotherapy after radiation therapy).  Fractionated doses of radiation were administered for a total of 60 Gy.  See Abstract.  A linear accelerator was used to deliver the radiotherapy.  See page 788, right column, penultimate paragraph.  60 Gy is the mid-point of the radiation dosage range of instant claim 136 and is identical to the These teachings by Stupp would have provided the skilled artisan practicing the methods of Bacha with further guidance and motivation for the application of radiotherapy in the treatment of GBM, supra.  It is generally prima facie obvious to use in combination two or more agents (i.e., the combination of dianhydrogalactitol and ionizing radiation) that have previously been used separately for the same purpose. In re Kerkhoven, 205 USPQ 1069 (CCPA).
In view of the above teachings of Bacha, including the teaching of Bacha that the therapeutically effective amount of dianhydrogalactitol is from about 5 mg/m2 to about 25 mg/m2, which would encompass a dosage that would provide a plasma concentration of 1 µM (supra), and in particular that the combined administration of radiation and dianhydrogalactitol is taught to be “useful because radiation therapy is almost always undertaken early in the treatment of GBM and improvements in the efficacy of such radiation therapy or the ability to exert a synergistic effect by combining radiation therapy with the administration of a substituted hexitol derivative such as dianhydrogalactitol is significant” (supra),  rendering the instantly claimed method of treating GBM is prima facie obvious.  In fact, as presented above, Bacha claims the treatment of GBM comprising administration of a substituted hexitol derivative in combination with ionizing radiation (claim 125).  Additionally, Bacha teaches the effective treatment of GBM with the combination of dianhydrogalactitol, ionizing radiation and temozolomide, supra.  It is generally prima facie obvious to use in combination two or more agents that have previously been used separately for the same purpose. In re Kerkhoven, 205 USPQ 1069 (CCPA).  The teachings of Stupp 
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 147 is rejected under 35 U.S.C. 103 as being unpatentable over Bacha et al. (supra), in view of Stupp et al. (supra), as applied to claims 120, 128-130, 132-138, 140-142 and 150 above, and further in view of Borch et al. (US Patent 5,035,878; previously cited); hereinafter “Borch”.
Instant claim 147 is drawn to the method of claim 120 wherein the method further comprises administering to the patient a therapeutically effective quantity of an agent that counteracts myelosuppression, wherein the agent is a dithiocarbamate. 
Bacha teaches a method for the treatment of GBM comprising administering the hexitol derivative, dianhydrogalactitol in combination with ionizing radiation.  Neither 
Borch teaches that some anti-cancer drugs “can seriously damage the blood-forming function of bone marrow—an effect sometimes referred to as myelosuppression. Among the drugs causing significant myelosuppression effects are … alkylating agents.”  See column 3, lines 1-9.  Borch also teaches that “radiation therapy is still another potential source of serious damage to the blood-forming function of the bone marrow.  Administration of various compounds (such as dithiocarbamates) has been studied as a preventative treatment for the [myelosuppressive] side effects of radiation therapy.”  See column 3, lines 13-17.  The invention of Borch involves the administration of novel dithiocarbamates to protect against the myelosuppressive effects of anti-cancer drugs and radiation therapy.
Accordingly, Borch would have provided motivation to administer an anti-myelosuppressive amount of a dithiocarbamate to a patient being treated for GBM with the administration of dianhydrogalactitol (an alkylating agent; see Bacha, [0316] and  instant specification (Supplemental), page 5, line 19) and radiation therapy, as taught or made obvious by the teachings of Bacha and Stupp, supra.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 139 is rejected under 35 U.S.C. 103 as being unpatentable over Bacha et al. (supra), in view of Stupp et al. (supra), as applied to claims 120, 128-130, 132-138, 140-142 and 150 above, and further in view of Gainer et al. (US 2006/0194973; previously cited); hereinafter “Gainer”.
Instant claim 139 is drawn to the method of claim 120 wherein the method further comprises administering to the patient trans sodium crocetinate as a radiosensitizer. 
Bacha teaches a method for the treatment of GBM comprising administering the hexitol derivative, dianhydrogalactitol in combination with ionizing radiation.  The teachings of Bacha and Stupp are presented, above.  
In addition to the treatment of GBM comprising administering dianhydrogalactitol in combination with ionizing radiation, Bacha also teaches the addition of radiation sensitizers to the treatment.  See para. [0134]. However, Bacha does not teach trans sodium crocetinate as a radiosensitizer.
Gainer teaches that “trans sodium crocetinate has been shown to increase the amount of oxygen reaching hypoxic tissues; thus, it is a very useful radiosensitizer.  It allows for reduced radiation dosages to be used, or it increases the effectiveness of irradiation and allows for tumor regression and cures.  It is useful for any type of cancer for which radiation is currently used.”  See para. [0097].  Thus, Gainer provides further 
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 146 is rejected under 35 U.S.C. 103 as being unpatentable over Bacha et al. (supra), in view of Stupp et al. (supra), as applied to claims 120, 128-130, 132-138, 140-142 and 150 above, and further in view of Pardridge (WO 88/00834; previously cited).
Instant claim 146 is drawn to the method of claim 120 wherein the method further comprises administering to the patient a therapeutically effective quantity of an agent that increases the ability of the substituted hexitol to pass through the blood-brain barrier (BBB).

Pardridge teaches the use of novel chimeric peptides to deliver neuropharmaceutical agents into the brain by transcytosis across the blood-brain barrier.  The chimeric peptide is formed by conjugating a transportable peptide with a neuropharmaceutical agent.  See page 3, last paragraph.  Pardridge teaches that although “[t]he following description [of the invention] will be limited to chimeric peptides in which the neuropharmaceutical agents are hydrophilic peptides (neuropeptides) with it being understood that the invention has application to any neuropharmaceutical agent which by itself is transported at a low or non-existent rate across the blood-brain barrier [, the] invention also has application where it is desired to increase the rate at which the neuropharmaceutical agent is transported across the blood-brain barrier [emphasis added].”  See the first full paragraph at page 5.   
One of ordinary skill would have found it obvious to use an agent to increase the amount of dianhydrogalactitol entering the brain by increasing the rate of transport across the blood-brain barrier in order to minimize the amount of the dianhydrogalactitol administered to the patient, thereby reducing the incidence of side effects of the drug.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant asserts that “[i]n contrast to Claim 120, Bacha teaches that the therapeutically effective quantity of dianhydrogalactitol is from about 1 mg/m2 to about 40 mg/m2, preferably the therapeutically effective quantity of dianhydrogalactitol is from about 5 mg/m2 to about 25 mg/m2. Bacha at para. [0263] and [0289]. However, Bacha fails to teach or suggest a quantity from the dosage range of 5 mg/m2 to about 25 mg/m2 that provides for a plasma concentration of 1 µM. Instead, the Office relies on a pharmacokinetic analysis disclosed in the instant specification to assert that a quantity of DAG administered at 20 mg/m2 provides a plasma concentration of 1.8 µM.  See U.S. Patent Appln. Pub. No. 2019/0015379 ('379) at para. [1181] ([i.e., the instant application publication] describing that pharmacokinetic analyses show dose-dependent systemic exposure with a short plasma 1-2 h half-life; average Cmax at 20 mg/m2 is 266 ng/mL (0.18 g/mL or approximately 1.8 µM).
[…]
Applicant argues that “[t]he Office further asserts that the dosage range disclosed in Bacha (5 mg/m2 to about 25 mg/m2) would encompass a dosage of a substituted hexitol derivative that would provide a plasma concentration of 1 µM. However, the Office assumes, without providing a rationale, that a dose of a substituted hexitol derivative from the dosage range of 5 mg/m2 to about 25 mg/m2 would provide for a plasma concentration of 1 µM. For example, the Office fails to identify a particular dose of a substituted hexitol derivative from within that dosage range that would provide for a plasma concentration of 1 µM, or how one of ordinary skill in the art would calculate that a dose of a substituted hexitol derivative given in mg/m2 would provide for a certain micromolar plasma concentration.”  
The Examiner respectfully disagrees.  As presented in the rejection, Bacha teaches that the therapeutically effective amount of dianhydrogalactitol is from about 5 mg/m2 to about 25 mg/m2. See para. [0289].  The instant specification at page 168, lines 3-4 discloses “Pharmacokinetic analyses show dose-dependent systemic exposure with a short plasma 1-2 h half-life; average Cmax at 20 mg/m2 is 266 ng/mL (0.18 μg/mL or 1.8 μM). [Emphasis added]”.  A plasma concentration of 1 µM reasonably be expected when the dianhydrogalactitol is administered in the dosage range of about 5 mg/m2 to about 25 mg/m2 taught by Bacha.  Furthermore, Bacha teaches “the plasma concentration can be between about 0.5 μM to about 20 μM, typically 1 μM to about 10 μM.”  See para. [0264].  Additionally, as discussed supra, it is not inventive to discover the optimum or workable ranges by routine experimentation when general conditions of a claim are disclosed in the prior art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955) and MPEP 2144.05(11).  Additionally, Applicant asserts that “a person of ordinary skill in the art would understand that a pharmacokinetic analysis is an experimentally determined theory of how a drug behaves when in vivo. The analysis takes into account volume of distribution, clearance and terminal half-life of the compound and further complicating this analysis is DAG's short plasma half-life of approximately 1-2 hours. … Therefore, one of ordinary skill in the art would recognize that a separate pharmacokinetic analysis would have to be completed to determine the dose of a substituted hexitol derivative that provides for a plasma concentration of 1 μM and would not draw any conclusions based on the pharmacokinetic analysis from a different dose of a substituted hexitol derivative.”  Thus, Applicant acknowledges that one of ordinary skill in the art would be able to determine the  relationship between administered drug dose and drug plasma levels.
Applicant argues that the Office failed to consider the unexpected additive effect of a plasma concentration of 1 μM DAG combined with radiation. 
The Examiner respectfully disagrees. In view of the teaching of Bacha that the combined administration of radiation and dianhydrogalactitol is “useful because radiation therapy is almost always undertaken early in the treatment of GBM and improvements in the efficacy of such radiation therapy or the ability to exert a synergistic effect by combining radiation therapy with the administration of a substituted hexitol derivative such as dianhydrogalactitol is significant” (supra).  Furthermore, the claims must be commensurate in the scope with any evidence of unexpected results. See MPEP 716.02 (d).

Conclusion
Claims 120, 128-130, 132-142 and 146-147 are rejected.
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070. The examiner can normally be reached M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/GREGG POLANSKY/Examiner, Art Unit 1629 

/SAVITHA M RAO/Primary Examiner, Art Unit 1629